Conviction for manufacturing intoxicating liquor; punishment, two years in the penitentiary.
We are furnished no brief in appellant's behalf. There are sixteen bills of exception. The application for a second continuance was defective in that it did not state that appellant could not procure the same testimony from other witnesses. We might add that substantially the same evidence was had from other witnesses. There appears a bill of exception to practically every single ground set up in the motion for new trial. Each of these has been considered, and we find nothing in any of them of sufficient materiality to call for discussion. The charge of the court was full, and as far as we are able to tell, submitted every issue pertinent, in approved manner. The testimony is of sufficient cogence to justify the verdict. We perceive no good to come from setting it out at *Page 344 
length. Three parties raided a still which was in operation, actually making and then producing whisky. All three of these parties swore that appellant was one of those engaged in the whisky making. His defense was an alibi, to which he and a number of his relatives swore. The jury have settled the conflict in the testimony against him.
No error appearing, the judgment will be affirmed.
Affirmed.
Hawkins, J., absent.
                    ON MOTION FOR REHEARING.